

Exhibit 10.20
ARTISAN PARTNERS FUNDS, INC.
SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT
THIS SECOND AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT (the “Agreement”)
is made as of this 12th day of May, 2015 by and between Artisan Partners Funds,
Inc., a Wisconsin corporation registered under the Investment Company Act of
1940, as amended (“1940 Act”), as an open-end diversified management investment
company (“Artisan Funds”), and Artisan Partners Limited Partnership, a Delaware
limited partnership registered under the Investment Advisers Act of 1940, as
amended, as an investment adviser (“Artisan Partners”).
WHEREAS, Artisan Funds and Artisan Partners previously entered into that certain
Amended and Restated Investment Advisory Agreement, dated as of March 12, 2014
(the “Prior Agreement”); and
WHEREAS, Artisan Funds and Artisan Partners wish to amend and restate the Prior
Agreement in its entirety as follows;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
1.Engagement of Artisan Partners.
(a) Artisan Partners shall manage the investment and reinvestment of the assets
of each series of Artisan Funds listed on Schedule A hereto (each a “Fund” and
together “the Funds”), as may be amended from time to time, subject to such
policies as the board of directors of Artisan Funds (the “board”) may determine,
for the period and on the terms set forth in this Agreement. Artisan Partners
shall give due consideration to the investment policies and restrictions and the
other statements concerning the Funds in Artisan Funds’ articles of
incorporation, bylaws, and registration statements under the 1940 Act and the
Securities Act of 1933 (“1933 Act”) and to the provisions of the Internal
Revenue Code applicable to each Fund as a regulated investment company. Artisan
Partners shall be deemed for all purposes to be an independent contractor and
not an agent of Artisan Funds or any Fund, and unless otherwise expressly
provided or authorized, shall have no authority to act for or represent Artisan
Funds or any Fund in any way.
(b) Artisan Partners is authorized to make the decisions to buy and sell
portfolio investments, to place each Fund’s portfolio transactions with
broker-dealers, and to negotiate the terms of such transactions, including
brokerage commissions on brokerage transactions, on behalf of such Fund.
Artisan Partners’ primary consideration in effecting a security or other
transaction for a Fund will be to obtain best execution for the Fund, taking
into account all factors Artisan Partners deems relevant, including, by way of
example, price, the size of the transaction, the nature of the market for the
security, the amount of the commission, the timing of the transaction taking
into
1

--------------------------------------------------------------------------------



account market prices and trends, the reputation, experience and financial
stability of the broker-dealer involved and the quality of service rendered by
the broker-dealer in other transactions. Subject to such policies as the board
may determine and consistent with Section 28(e) of the Securities Exchange Act
of 1934, as amended, Artisan Partners shall not be deemed to have acted
unlawfully or to have breached any duty created by this Agreement or otherwise
solely by reason of its having caused any Fund to pay a broker-dealer, acting as
agent, for effecting a portfolio transaction an amount of commission in excess
of the amount of commission another broker-dealer would have charged for
effecting that transaction if Artisan Partners determines in good faith that
such amount of commission was reasonable in relation to the value of the
brokerage and research services provided by such broker-dealer, viewed in terms
of either that particular transaction or Artisan Partners’ overall
responsibilities with respect to such Fund and to other clients as to which it
exercises investment discretion, and in so doing shall not be required to make
any reduction in its investment advisory fees.
(c) Artisan Partners may, from time to time, delegate to one or more
sub-advisers (each a “Sub-adviser”) any of Artisan Partners’ duties under this
Agreement with respect to any Fund. Any such Sub-adviser shall have all of the
rights and powers of Artisan Partners as set forth in this Agreement and as
specifically delegated to it by Artisan Partners with respect to such Fund;
provided (i) that Artisan Partners must (A) oversee the provision of delegated
services and (B) bear any additional costs for the services provided by any
Sub-adviser and (ii) that no such delegation will relieve Artisan Partners of
any of its obligations under this Agreement; and provided further, that the
retention (or termination) of any Sub-adviser shall be approved in advance by
(i) the board in conformity with the requirements of the 1940 Act, and (ii) the
shareholders of the Fund if required under any applicable provisions of the 1940
Act and the rules and regulations under the 1940 Act, subject to any applicable
guidance or interpretation of the Securities and Exchange Commission or its
staff. Artisan Partners will review, monitor and report to the board regarding
the performance and investment procedures of any Sub-adviser. A Sub-adviser may
be an affiliate of Artisan Partners.
Artisan Partners represents that it will notify Artisan Funds of any change in
the membership of Artisan Partners within a reasonable time after any such
change, to the extent required by Section 205(a)(3) of the Advisers Act.
2. Expenses to be Paid by Artisan Partners. Artisan Partners shall furnish to
Artisan Funds, at its own expense, office space and all necessary office
facilities, equipment and personnel for managing each Fund. Artisan Partners
shall also assume and pay all other expenses incurred by it in connection with
managing the assets of each Fund; all expenses of marketing shares of each Fund
to the extent that such expenses exceed amounts paid under any plan of
distribution of shares pursuant to Section 12(b) of the 1940 Act; all expenses
of placement of securities orders and related bookkeeping; and such portion of
all fees, dues and other expenses related to membership of Artisan Funds in any
trade association or other investment company organization as may be determined
by the board from time to time. Artisan Partners shall not be obligated to pay
any expenses of or for any Fund not expressly assumed by Artisan Partners
herein.
2

--------------------------------------------------------------------------------



3. Expenses to be Paid by Artisan Funds. Artisan Funds shall pay all expenses of
its operation not specifically assumed by Artisan Partners, including, but not
limited to, all charges of depositories, custodians and other agencies for the
safekeeping and servicing of its cash, securities and other property and of its
transfer agents and registrars and its dividend disbursing and redemption
agents, if any; all expenses associated with daily price computations, including
pricing services used in the valuation of securities; all charges of legal
counsel and of independent accountants; all compensation of directors other than
those affiliated with Artisan Partners and all expenses incurred in connection
with their services to Artisan Funds; all costs of borrowing money; all expenses
of publication of notices and reports to its shareholders and to governmental
bodies or regulatory agencies; all expenses of proxy solicitations of the Funds
or of the board; all expenses of shareholder meetings; all expenses of
typesetting of the Funds’ prospectuses and of printing and mailing copies of the
prospectuses furnished to each then-existing shareholder or beneficial owner;
all taxes and fees payable to federal, state or other governmental agencies,
domestic or foreign; all stamp or other taxes; all expenses of printing and
mailing certificates for shares of the Funds; all expenses of bond and insurance
coverage required by law or deemed advisable by the board; all expenses of
qualifying and maintaining qualification of shares of the Funds under the
securities laws of such United States and non-United States jurisdictions as
Artisan Funds may from time to time reasonably designate; all expenses of
maintaining the registration of Artisan Funds under the 1933 Act and the 1940
Act; and such portion of all fees, dues and other expenses related to membership
of Artisan Funds in any trade association or other investment company
organization as may be determined by the board from time to time. In addition to
the payment of expenses, the Funds also shall pay all brokers’ commissions and
other charges relating to the purchase and sale of portfolio securities for the
Funds. Any expenses borne by Artisan Funds that are attributable solely to the
operation or business of any particular Fund shall be paid solely out of such
Fund’s assets. Any expenses borne by Artisan Funds that are not solely
attributable to any particular Fund shall be apportioned in such manner as
Artisan Partners determines is fair and appropriate, or as otherwise specified
by the board.
4. Compensation of Artisan Partners. For the services to be rendered and the
charges and expenses to be assumed and to be paid by Artisan Partners hereunder,
each Fund shall pay to Artisan Partners a monthly fee at the annual rate set
forth in Schedule A hereto based on such Fund’s average daily net assets. If
Artisan Partners shall serve for less than the whole of a month, the foregoing
compensation shall be prorated.
5. Services of Artisan Partners Not Exclusive. The services of Artisan Partners
(and any person controlled by or under common control with Artisan Partners) to
Artisan Funds hereunder are not to be deemed exclusive, and Artisan Partners
(and any person controlled by or under common control with Artisan Partners)
shall be free to render similar services to others so long as its services under
this Agreement are not impaired by such other activities.
6. Services Other Than as Investment Adviser. Artisan Partners (or an affiliate
of Artisan Partners) may act as broker for any Fund in connection with the
purchase or sale of securities by or to such Fund if and to the extent permitted
by procedures adopted from time to time by the board. Such brokerage services
are not within the scope of the duties of Artisan
3

--------------------------------------------------------------------------------



Partners under this Agreement, and, within the limits permitted by law and the
board, Artisan Partners (or an affiliate of Artisan Partners) may receive
brokerage commissions, fees or other remuneration from such Fund for such
services in addition to its fee for services as an investment adviser pursuant
to this Agreement. Within the limits permitted by law, Artisan Partners may
receive compensation from any Fund for other services performed by it for such
Fund which are not within the scope of the duties of Artisan Partners under this
Agreement.
7. Limitation of Liability of Artisan Partners. Artisan Partners shall not be
liable to Artisan Funds or its shareholders for any loss suffered by Artisan
Funds or its shareholders from or as a consequence of any act or omission of
Artisan Partners, or of any of the partners, employees or agents of Artisan
Partners, in connection with or pursuant to this Agreement, except by reason of
willful misfeasance, bad faith or gross negligence on the part of Artisan
Partners in the performance of its duties or by reason of reckless disregard by
Artisan Partners of its obligations and duties under this Agreement.
8. Duration and Renewal. This Agreement is effective with respect to each Fund
as of each Fund’s Original Effective date set forth in Schedule A. Unless
terminated as provided in Section 9 of this Agreement, this Agreement shall
continue in full force and effect through each Fund’s Initial Term End Date set
forth in Schedule A (which date shall not be later than the date that is two
years from the Original Effective Date), and shall continue in full force and
effect with respect to each Fund for successive periods of one year thereafter,
but only so long as each continuance is specifically approved at least annually
(a) by a majority of those directors who are not interested persons of Artisan
Funds or of Artisan Partners, voting in person at a meeting called for the
purpose of voting on such approval, and (b) by either the board or vote of the
holders of a “majority of the outstanding shares of the Fund”; provided,
however, that if the continuance of this Agreement is submitted to the
shareholders of a Fund for their approval and such shareholders fail to approve
such continuance of this Agreement as provided herein, Artisan Partners may
continue to serve hereunder as investment adviser to such Fund in a manner
consistent with the 1940 Act and the rules and regulations under the 1940 Act,
subject to any applicable guidance or interpretation of the Securities and
Exchange Commission or its staff.
9. Termination. This Agreement may be terminated as to any Fund at any time,
without payment of any penalty, by the board or by vote of the holders of a
majority of the outstanding shares of such Fund, upon 60 days’ written notice,
delivered or mailed by registered mail, postage prepaid, to Artisan Partners.
This Agreement may be terminated as to any Fund by Artisan Partners at any time,
without payment of any penalty, upon 60 days’ written notice, delivered or
mailed by registered mail, postage prepaid, to Artisan Funds. This Agreement
shall terminate automatically, without payment of any penalty, in the event of
its assignment, provided that no delegation of responsibilities by Artisan
Partners pursuant to Section 1(c) of this Agreement shall be deemed to
constitute an assignment. The termination of this Agreement with respect to any
one Fund shall not be deemed to terminate this Agreement with respect to any
other Fund.
10. Amendment. This Agreement may not be amended orally, but only by an
instrument in writing signed by the party against which enforcement of the
amendment is sought.
4

--------------------------------------------------------------------------------



No amendment to this Agreement shall become effective until approved in a manner
consistent with the 1940 Act, the rules and regulations thereunder and any
applicable guidance or interpretation of the Securities and Exchange Commission
or its staff.
11. Definitions.
For the purposes of this Agreement, the term “a majority of the outstanding
shares of the Fund” will be construed in accordance with the definition of “vote
of a majority of the outstanding voting securities of a company” in Section
2(a)(42) of the 1940 Act.
For the purposes of this Agreement, the terms “affiliated person,” “control,”
“interested person” and “assignment” have their respective meanings defined in
the 1940 Act, subject, however, to the rules and regulations under the 1940 Act
and any applicable guidance or interpretation of the Securities and Exchange
Commission or its staff; the term “approve at least annually” will be construed
in a manner consistent with the 1940 Act and the rules and regulations under the
1940 Act and any applicable guidance or interpretation of the Securities and
Exchange Commission or its staff; and the term “brokerage and research services”
has the meaning given in the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder and under any applicable guidance or
interpretation of the Securities and Exchange Commission or its staff.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, ARTISAN PARTNERS FUNDS, INC. and ARTISAN PARTNERS LIMITED
PARTNERSHIP have each caused this Agreement to be signed on its behalf by its
duly authorized representative, all as of the day and year first above written.


Artisan Partners Funds, Inc.




By: /s/ Sarah A. Johnson 








Artisan Partners Limited Partnership




By: /s/ Sarah A. Johnson 










--------------------------------------------------------------------------------



Schedule A


Amended as of February 12, 2020 to add Artisan Select Equity Fund




Fund
 
Annual 
Rate of Fee  
 


Asset Base  
 
Original
Effective
Date of Agreement


Initial Term
End Date
Developing World Fund
1.050%
1.025%
1.000%
0.975%
0.950%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
May 12, 2015
May 12, 2017
Global Discovery Fund
0.975%
0.950%
0.925%
0.900%
0.875%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
August 18, 2017
August 18, 2019
Global Equity Fund
0.900%
0.875%
0.850%
0.825%
0.800%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
March 12, 2014
June 30, 2015
Global Opportunities Fund
0.900%
0.875%
0.850%
0.825%
0.800%
up to $1 billion
$1 billion up to $4 billion
$4 billion up to $8 billion
$8 billion up to $12 billion
over $12 billion
March 12, 2014
June 30, 2015
Global Value Fund
1.000%
0.975%
0.950%
0.925%
0.900%
up to $1 billion
$1 billion up to $4 billion
$4 billion up to $8 billion
$8 billion up to $12 billion
over $12 billion
March 12, 2014
June 30, 2015
High Income Fund
0.725%
0.700%
0.675%
0.650%
0.625%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $10 billion
over $10 billion
March 12, 2014
June 30, 2015
International Fund
1.000%
0.975%
0.950%
0.925%
0.900%
up to $500 million
$500 million up to $750 million
$750 million up to $1 billion
$1 billion up to $12 billion
over $12 billion
March 12, 2014
June 30, 2015
International Small-Mid
Fund (formerly International
Small Cap Fund)
1.050%
1.025%
1.000%
0.975%
0.950%
up to $2 billion
$2 billion up to $3 billion
$3 billion up to $4 billion
$4 billion up to $5 billion
over $5 billion
March 12, 2014
June 30, 2015
International Value Fund
1.000%
0.975%
0.950%
0.925%
up to $500 million
$500 million up to $750 million
$750 million up to $1 billion
over $1 billion
March 12, 2014
June 30, 2015
Mid Cap Fund
1.000%
0.975%
0.950%
0.925%
up to $500 million
$500 million up to $750 million
$750 million up to $1 billion
over $1 billion
March 12, 2014
June 30, 2015



[Schedule A to Second Amended & Restated Investment Advisory Agreement]



--------------------------------------------------------------------------------





Mid Cap Value Fund
1.000%
0.975%
0.950%
0.925%
up to $500 million
$500 million up to $750 million
$750 million up to $1 billion
over $1 billion
March 12, 2014
June 30, 2015
Select Equity Fund
0.750%
0.725%
0.700%
0.675%
0.650%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
February 12, 2020
February 12, 2022
Small Cap Fund
1.000%
0.975%
0.950%
0.925%
up to $500 million
$500 million up to $750 million
$750 million up to $1 billion
over $1 billion
March 12, 2014
June 30, 2015
Sustainable Emerging
Markets Fund (formerly
Emerging Markets Fund)
1.000%
0.975%
0.950%
0.925%
0.900%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
March 12, 2014
June 30, 2015
Thematic Fund
1.000%
0.975%
0.950%
0.925%
0.900%
up to $1 billion
$1 billion up to $2 billion
$2 billion up to $3.5 billion
$3.5 billion up to $5 billion
over $5 billion
February 16, 2017
February 16, 2019
Value Fund
0.800%
0.760%
0.720%
0.680%
0.640%
up to $50 million
$50 million up to $ 100 million
$100 million up to $500 million
$500 million up to $7.5 billion
over $7.5 billion
March 12, 2014
June 30, 2015

 




IN WITNESS WHEREOF, ARTISAN PARTNERS FUNDS, INC. and ARTISAN PARTNERS LIMITED
PARTNERSHIP have each caused this Schedule A to be signed on its behalf by its
duly authorized representative, all as of the day and year first written above.


Artisan Partners Funds, Inc.




By: /s/ Sarah A. Johnson 




Artisan Partners Limited Partnership


By: /s/ Sarah A. Johnson 
[Schedule A to Second Amended & Restated Investment Advisory Agreement]

